DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 have been examined and are pending.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  It is unclear what is meant by  “... providing an invitation link to at least one invited uploader, said link ... a file repository service and said link comprising ... identifying at least one invited uploader accessing the folder via an authorization given said unique” in claim 1. It appears that “said link” was meant to be “said invitation link.” Claims 2-19 includes similar informalities that are to be corrected.
Claims 1-19 are also objected to because the indented section in the claims starts with hyphen. Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See also 37 CFR 1.52(b). 
All dependent claims incorporate the same informalities or their respective base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the “A method to collect and present information using a system on the internet” of claims 1-19 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In exemplary claim 1, 10 and 19 limitations reciting the abstract idea are as follows:
“providing an invitation link to at least one invited uploader, said link leading to a file folder within a file repository service” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user “providing an invitation link or information to someone for placing a file at a designated location”
Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
Furthermore, claims recite “each at least one invited uploader is able to view and edit only the files uploaded by said invited uploader, said files comprising the unique security mark corresponding to the invited uploader” as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., reading and editing a document and then handing it over to someone for placing at a secure location) but for the recitation of generic computing elements such as uploading files to a repository and creating unique identification or security mark for the file to be uploaded and like. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user.

Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to “An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core” at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraph [0050] lines 1-11 of the published instance specification describe generic off-the-self-based handheld device for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter
The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. (See also MPEP § 2106.05 (d)(II))
Claim Rejections - 35 U.S.C. § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 11, 12, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirigin et al., US 20140067929, hereinafter Kirigin in view of McNair et al., US 8,813,214, hereinafter McNair and further in view of Parker et al., US 5,729,734 hereinafter Parker.

As per claim 1, (Kirigin in paragraph [0005] teaches) A method to collect and present information using a system on the internet, the method comprising the steps of: - providing an invitation link to at least one invited uploader, 
(Kirigin [0005] “... a link recipient comprises: (1) receiving a request, from the link sharer, to receive a file sharing link for use in uploading one or more files to a particular file set”)

(Kirigin in paragraph [0001] discloses) said link leading to a file folder within a file repository service
(Kirigin [0001] “... Particular embodiments pertain to systems and methods for allowing a user to upload files to another user's folder over a network.)

(Kirigin in paragraph [0040] discloses) and said link comprising at least one unique security mark, said security mark being randomly generated for each invited uploader, 
(Kirigin [0040] In various embodiments, file storage server system 20 is also configured to create a unique file reference string 46 for each file by concatenating file segment identifiers 44A-44E. User identifier XXXXXX and file reference string 46 are placed in a file journal entry 48.)
(Kirigin in paragraph [0025] teaches configuring a link requiring authorized to upload a file at a specified location) identifying at least one invited uploader accessing the folder via an authorization given from the service and said unique security mark, 
(Kirigin [0025] In still other embodiments, the link sharer may require that the link sharer specifically authorizes the addition of any new files to the specified location within the link sharer's account.)

(With respect to claim 1, Kirigin does not explicitly discloses a method of providing secure file transfer method over a public network service) and said file repository service configured to accept tunneled connections on a public network to connect to said file folder, 
However, McNair teaches a step for transferring files securely over HTTPS (i.e., “tunneled connections on a public network”) secure file transfer method over the network:
(McNair, col. 4, lines 1-4: “In one embodiment, the secure file transfer server hosts an HTTP/HTTPS secure file transfer system and one or more upload and download webpages accessed via one or more upload and download URLs.”)
Thus, one person having ordinary skill in the art to combine teachings of McNair into the combined system of Kirigin for the advantageous purpose of providing improved security for transferring files over the public network service. 

(Furthermore, combined teachings of Kirigin-McNair do not explicitly disclose a method of providing secure access to a file system for a particular user or group of users)
wherein the file repository service is configured so that 
- each at least one invited uploader is able to view and edit only the files uploaded by said invited uploader, said files comprising the unique security mark corresponding to the invited uploader, 
However, Parker discloses a method of configuring user interface for setting access privilege control of the file system for the set of users and groups (i.e., “uploader”) allowing access to the selected items (i.e., “able to view and edit only the files uploaded”) in the file system:  
(Parker, col. 8 lines 55-59: “Set Access Privileges” control icon 403 to define the set of users and groups that have access privileges to the selected item. as well as to define the type of access, e.g., read-only, write-only, read-and-write, and the like.”)

(Moreover, combined teachings of Kirigin-McNair do not explicitly disclose administrating file system for user and groups granting a particular level of access to the files and folder) 
and wherein the file folder administrator is able to view and edit all the files within the folder and wherein the file folder administrator is able to add files into the file folder, said files comprising at least one of the unique security marks and said files being viewable by the corresponding invited uploader. 
However, Parker discloses a step for configuring user interface to represent the controlling the file system by having icon selectable by the administrator to grant access privileges to selected folders and users (i.e., “unique security marks and said files being viewable” as clam 1 recites):
Parker, col. 8 lines 34-59: The "set access privileges" icon 403 represents the control icon selectable by the administrator to grant access privileges to selected folders and users. The "propagate privileges" control icon 404 represents the selectable control icon for granting all enclosed folders and files in a selected parent folder)
Thus, one person having ordinary skill in the art to combine teachings of Parker into the combined system of Kirigin-McNair for the advantageous purpose of providing enhanced control of security on the file system based on the users and group of users. As an example, Parker in FIG. 6 allowing administer to control access privileges for Users/Groups with Read & Write, Ready Only, Write Only and like on the “test folder-2” wherein teachings of Parker may be applied on the system of Kirigin in FIG. 1, “Account Module” and “Data Store” to further improve the file system security.  (See Kirigin FIG.1 element 24, 28 and Parker FIG.6 element 423, 424, 425)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Parker and McNair into the system of Kirigin because, they are analogous art as being directed to the same field of endeavor, the systems and methods for sharing digital contents over the public network system and security of file system. (See Kirigin [0001], McNair col. 2 lines 1-18, col 5. 1-8 and Parker col. 10 lines 1-19)
As per claim 2, A method in accordance with claim 1, wherein (Kirigin-McNair do not explicitly disclose) the file repository service is further configured so that the file folder administrator may alter the uploaded files so that said files are visible to all invited uploaders and editable by all invited uploaders.  
However, Parker discloses a step for allowing administer to grant access privileges to selected folders and users 
(Parker, col. 8 lines 34-59: The "set access privileges" icon 403 represents the control icon selectable by the administrator to grant access privileges to selected folders and users. The "propagate privileges" control icon 404 represents the selectable control icon for granting all enclosed folders and files in a selected parent folder)
Thus, one person having ordinary skill in the art to combine teachings of Parker into the combined system of Kirigin-McNair for the advantageous purpose of providing enhanced control of security on the file system based on the users and group of users.

As per claim 3, A method in accordance with claim 1, wherein the file repository service is further configured so that the file folder administrator may present files to invited uploaders within the internet browser of each said invited uploader.  

Claim 3 is analogous to claim 2 because uploaders are a particular group of users who may be granted with a particular access to the file system by administrator (See Parker FIG. 2A on how system administrator granting user/group with a folder, file, change privileges) thus, claim 3 is rejected under the same rationale as indicated above. 

As per claim 4, A method in accordance with claim 3, (Kirigin discloses) wherein the file repository service is further configured so that the party providing the link may present files sequentially to invited uploaders within the internet browsers of said invited uploaders by selecting files to be presented and determining a sequence in which said files are to be presented.  
(Kirigin [0024] When the link recipient activates the upload button, an upload window opens allowing the link recipient to search their local computer to select files to upload. The upload window may be configured to allow the link recipient to upload one file or more files to a location (e.g. a folder) within the link sharer's account)

Claims 5, 6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirigin in view of McNair and further in view of Parker and Bell et al., US 20030130952 hereinafter Bell.

As per claim 5, A method in accordance with claim 1, wherein the file repository service is further configured so that the (Kirigin-McNair-Parker combination do not explicitly disclose having user access the system with a password) invitation link leads to a web page wherein the invited user must log in with a predetermined or programmatically generated password.  
However, Bell teaches a step for having individual and group access permissions through password-protected accounts:
(Bell, [0006] ... permit end users to share electronic products and administer and control initial access with individual and group access permissions through password-protected accounts, non-location-based URLs, and permissions matrices that associate access permissions for specified accounts with specified electronic products.)
Thus, one person having ordinary skill in the art to combine teachings of Bell into the combined system of Kirigin for the advantageous purpose of providing improved security for individual access to a file system over the public network. 

As per claim 6, A method in accordance with claim 1, wherein the file repository service is further configured so that (Kirigin-McNair-Parker combination do not explicitly disclose) each uploaded file is encrypted when uploaded into the file folder. 
However, Bell discloses uploading content and encrypt for controlling usage of digital content
(Bell [0040] Through the use of a browser, users from an organization, such as a community of users, can create the private market, create user accounts and user groups with password protection for access to the market, upload content and encrypt (if desired) for controlling usage of digital content)

Thus, one person having ordinary skill in the art to combine teachings of Bell into the combined system of Kirigin for the advantageous purpose of providing improved security for transferring a file over the public network service. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirigin in view of McNair and further in view of Parker, Bell and Powers et al., US 10,664,574, hereinafter Powers.

As per claim 7, A method in accordance with claim 6, wherein the file repository service is further configured so that the (Combined reference of Kirigin does not explicitly disclose) encryption is asymmetric and wherein only the file folder administrator may decrypt the uploaded files. 
However, Powers teaches to perform asymmetric encryption and decryption operations on files shared 
(Powers, col. 11, lines 32-36: “utilize these data stores in the Data Protection service to perform asymmetric encryption and decryption operations on files shared between nodes in the peer-to-peer network to secure the files both while at rest and in transit”)

Thus, one person having ordinary skill in the art to combine teachings of Power into the combined system of Kirigin for the advantageous purpose of providing further improved security of file transfer services by performing asymmetric encryption on the file over the public network services.

As per claim 8, A method in accordance with claim 1, wherein the file repository service is further configured so that the file folder may be copied, wherein the copy of the file folder may be configured so that the files within the copied folder are visible to all invited uploaders and editable by all invited uploaders. 

Claim 8 is analogous to claim 2 and 3 because file copy operation is essentially a combined operation of “read” and “write” of file/folder in a file system therefore, the operation and the visibility for the copied file may be configured by the administrator in terms of file/folder/user level (See Parker FIG. 2A on how system administrator granting user/group with a folder) thus, claim 8 is rejected under the same rationale as indicated above. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirigin in view of McNair and further in view of Parker and He et al., US 2019/0288902 hereinafter He.

As per claim 9, A method in accordance with claim 1, wherein the file repository service is further configured so that (Kirigin and combined references do not teach) after a predetermined time set by the folder administrator the files within the folder will be made visible to all invited uploaders, or visible to and editable by all invited uploaders. 
However, He indicates a step for setting authorization expiration information for a shared directory of the target account.  In another words, He discloses a method of allowing shared folder of target account to have a given access permission limited time for a certain length of time prior to switch to a different level of access permission.
(He [0098] Specifically, the access permission further includes an authorization expiration information, and the authorization expiration information indicates when an authorization time expires corresponding to an authorization time of the second account or the target account for the shared directory.)
Thus, one person having ordinary skill in the art to combine teachings of He into the combined system of Kirigin for the advantageous purpose of providing further improvement on the security of the file system by allowing users with only limited time of access to an information in the file system.

As per claim 10,  An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus to comprise a file repository service, said file repository service being configured to perform the following steps: - providing an invitation link to at least one invited uploader from at least one folder administrator, said link leading to a file folder within a file repository service and said link comprising at least one unique security mark, said security mark being randomly generated for each invited uploader, and said file repository service configured to accept tunneled connections on a public network to connect to said file folder, - identifying at least one invited uploader accessing the folder via an authorization given from the service and said unique security mark, wherein the file repository service is configured so that - each at least one invited uploader is able to view and edit only the files uploaded by said invited uploader, said files comprising the unique security mark corresponding to the invited uploader, and - the at least one folder administrator is able to view and edit all the files within the folder and wherein at least one folder administrator is able to add files into the file folder, said files comprising at least one of the unique security marks and said files being viewable by the corresponding invited uploader.  

Claims 10 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 11, An apparatus in accordance with claim 10, wherein the file repository service is further configured so that the party providing the link may alter the uploaded files so that said files are visible to all invited uploaders and editable by all invited uploaders.  

Claims 11 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12, An apparatus in accordance with claim 10, wherein the file repository service is further configured so that the party providing the link may present files to invited uploaders within the internet browser of each said invited uploader. 

Claims 12 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 13, An apparatus in accordance with claim 12, wherein the file repository service is further configured so that the party providing the link may present files sequentially to invited uploaders within the internet browsers of said invited uploaders by selecting files to be presented and determining a sequence in which said files are to be presented.  

Claims 13 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, An apparatus in accordance with claim 10, wherein the file repository service is further configured so that the invitation link leads to a web page wherein the invited user must log in with a predetermined or programmatically generated password.  

Claims 14 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, An apparatus in accordance with claim 10, wherein the file repository service is further configured so that each uploaded file is encrypted when uploaded into the file folder.  

Claims 15 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, An apparatus in accordance with claim 15, wherein the file repository service is further configured so that the encryption is asymmetric and wherein only the file folder administrator may decrypt the uploaded files. 

Claims 16 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 17, An apparatus in accordance with claim 10, wherein the file repository service is further configured so that the file folder may be copied, wherein the copy of the file folder may be configured so that the files within the copied folder are visible to all invited uploaders and editable by all invited uploaders. 

Claims 17 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 18, An apparatus in accordance with claim 10, wherein the file repository service is further configured so that after a predetermined time set by the folder administrator the files within the folder will be made visible to all invited uploaders, or visible to and editable by all invited uploaders.  

Claims 18 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19, A non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to comprise a file repository service, said file repository service being configured to perform the following steps: - providing an invitation link to at least one invited uploader from at least one folder administrator, said link leading to a file folder within a file repository service and said link comprising at least one unique security mark, said security mark being randomly generated for each invited uploader, and said file repository service configured to accept tunneled connections on a public network to connect to said file folder, - identifying at least one invited uploader accessing the folder via an authorization given from the service and said unique security mark, wherein the file repository service is configured so that - each at least one invited uploader is able to view and edit only the files uploaded by said invited uploader, said files comprising the unique security mark corresponding to the invited uploader, and - the at least one folder administrator is able to view and edit all the files within the folder and wherein at least the folder administrator is able to add files into the file folder, said files comprising at least one of the unique security marks and said files being viewable by the corresponding invited uploader.  

Claims 19 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SECURE ROUTABLE FILE UPLOAD/DOWNLOAD ACROSS THE INTERNET (Jorgenson, US 2002/0104022) - A system and method are provided for performing file transfers using an HTTP- or HTTPS-based Supplier Transport Gateway to connect Customer and Supplier Repositories located behind their respective firewalls.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154